Citation Nr: 0636398	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right and left upper extremities, each rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
frostbite of the right and left lower extremities, rated as 
20 and 10 percent disabling, respectively.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple joint 
arthritis, to include the neck.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic back 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
previous claims for service connection for a back disorder, a 
heart disorder, and multiple joint arthritis (the veteran's 
original claim was adjudicated as a claim for service 
connection for arthritis of the knees since there was only 
evidence at that time of knee arthritis) were denied in a May 
2001 rating decision that was not appealed.  Thus, the Board 
finds that it is required to first adjudicate the current 
claims for service connection for a chronic back disorder, a 
heart disorder, and multiple joint arthritis, to include the 
neck, on a new and material basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  As will be addressed more fully 
below, the Board has determined that evidence has been 
submitted to reopen the veteran's claim for service 
connection for a chronic back disorder but not his claims for 
service connection for a heart disorder and multiple joint 
arthritis, to include the neck.  

The issues of entitlement to service connection for a chronic 
back disorder and entitlement to increased ratings for 
residuals of frostbite of the upper and lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for a chronic back 
disorder, a heart disorder, and multiple joint arthritis were 
denied in a May 2001 rating decision which was not appealed.

2.  The evidence submitted since the May 2001 rating decision 
pertinent to the claims for service connection for multiple 
joint arthritis and a heart disorder was previously 
submitted, does not relate to an unestablished fact necessary 
to substantiate the claims, is cumulative or redundant of 
evidence previously received, and does not raise a reasonable 
possibility of substantiating the claims.  

3.  The evidence submitted since the May 2001 rating decision 
pertinent to the claim for service connection for a chronic 
back disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

4.  Hypertension was not present in service, manifested 
within one year of service separation, and is not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which denied claims for 
service connection for a chronic back disorder, a heart 
disorder, and arthritis of the knees is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2006); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been submitted since the 
May 2001 rating decision as to the claim for service 
connection for a chronic back disorder, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(c) (2006).

3.  New and material evidence has not been submitted since 
the May 2001 rating decision denying the claim for service 
connection for a chronic heart disorder and multiple joint 
arthritis, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2006).

3.  Hypertension was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that that the veteran has 
been appropriately advised of the evidence necessary to 
substantiate his claims for service connection for 
hypertension, and his application to reopen his claims for 
service connection for multiple joint arthritis, a heart 
disorder, and chronic back disorder.

First, in an August 2003 letter, the veteran was advised that 
evidence to reopen his new and material claims could not 
simply be redundant or cumulative of the evidence that was of 
record when the claim was previously denied, and also 
notified the veteran of the evidence necessary to 
substantiate his claims for service connection and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes that 
while the claim for service connection for delayed pulse was 
incorrectly identified at this time as an original claim, 
since the veteran was otherwise provided with the law 
applicable to new and material claims, the Board finds that 
this error was not prejudicial to the veteran and does not by 
itself justify remand for further notice pursuant to the 
VCAA.  The Board also observes that following the veteran's 
receipt of this letter, the claim was correctly considered 
based on the new and material evidence standard in the rating 
decision of June 2004.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition, while the August 2003 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
records or documents that have not been obtained or that are 
not adequately addressed in records or documents that are 
already of record.  The veteran has also not indicated any 
intention to provide any additional evidence in support of 
his claims.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for a Chronic Back 
Disorder, a Heart Disorder, and Multiple Joint Arthritis, to 
include the Neck

The record reflects that the original claims for service 
connection for service connection for a back disorder, a 
heart disorder, and multiple joint arthritis (the veteran's 
original claim was adjudicated as a claim for service 
connection for arthritis of the knees since there was only 
evidence at that time of knee arthritis) were denied in a May 
2001 rating decision, the RO concluding that there was no 
current evidence of a chronic back disorder, and that a back 
disorder, a heart disorder, and arthritis of the knees had 
not been linked to service or a period of one year after 
service by competent medical evidence.  The veteran was 
notified of his right to appeal this decision in May 2001.  
The veteran did not file a timely notice of disagreement with 
that rating decision and accordingly, the May 2001 rating 
decision became final when the veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the veteran's claims may 
only be reopened if new and material evidence is submitted.  

Based on the grounds stated for the denial of the claims in 
the May 2001 rating decision, new and material evidence would 
consist of evidence of a current diagnosis of a chronic back 
disorder and evidence linking a current heart and/or multiple 
joint arthritis to active service or a period of one year 
following service.

In this regard, additional evidence received since the May 
2001 rating decision includes private and VA treatment and 
examination records dated from June 1998 to October 2005.  
These records reflect the veteran's receipt of treatment for 
multiple diagnoses, including elevated blood pressure in June 
1998, degenerative changes of the thoracic and lumbar spine 
in September 1999, left elbow pain in June 2000, pacemaker 
secondary to Lyme disease carditis in August 2000, 
ventricular dysfunction in September 2000, severe 
degenerative joint changes of the fingers and hands in 
October 2002, hypertension and deep vein thrombosis in April 
2004, degenerative arthritis bilateral knees in September 
2004, and bilateral knee replacement in April 2005.  

With respect to the claims for service connection for a heart 
disorder and multiple joint arthritis, the Board cannot 
conclude that there has been new and material evidence to 
reopen the claims.  More specifically, this evidence simply 
is not relevant or in any way probative as to whether there 
is any link between any current diagnosis of a heart disorder 
or multiple joint arthritis and service, or a period of one 
year after service. 

The critical question for the purpose of reopening these 
claims was and remains whether medical evidence has been 
submitted that reflects a link between any current diagnosis 
of a heart disorder or multiple joint arthritis and service.  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claims for service connection for a heart disorder and 
multiple joint arthritis, to include the neck, do not relate 
to an unestablished fact necessary to substantiate the claims 
and thus is not material.  It is also not material because it 
is essentially redundant of assertions maintained at the time 
of the previous final denial in May 2001 and does not raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156(a) (2006).

On the other hand, since the May 2001 rating decision also 
denied the claim for service connection for a chronic back 
disorder on the basis of no showing of current disability, 
the Board finds that evidence of current back disability by 
itself would warrant the reopening of this claim, and that 
such evidence is now of record.  Therefore, since this 
evidence was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim, the Board concludes 
that the claim for service connection for a chronic back 
disorder is reopened.  

Although the Board has determined that new and material 
evidence has been received to warrant the reopening of the 
claim for service connection for a chronic back disorder, the 
Board finds that it is now necessary to remand this claim for 
further evidentiary development.  This will be addressed more 
fully in the Remand portion of this decision.  


II.  Entitlement to Service Connection for Hypertension

Service medical records reflect that at the time of the 
veteran's separation examination in December 1945, 
examination of the cardiovascular system revealed normal 
findings, chest X-rays were negative, and blood pressure was 
142/84 (blood pressure at entry was 145/85).  

Post-service treatment and examination records for the period 
of June 1998 to October 2005, reflect the veteran's receipt 
of treatment for elevated blood pressure in June 1998, a 
physician's statement that the veteran had a pacemaker 
secondary to Lyme disease carditis in August 2000, a 
diagnosis of ventricular dysfunction in September 2000, and 
diagnoses of hypertension and deep vein thrombosis in April 
2004.  

In reviewing the evidence of record, the Board notes that it 
contains current medical evidence that the veteran suffers 
from hypertension.  Thus, the initial requirement of a 
current disability has been satisfied with respect to this 
claim.  

However, as has been clearly made plain to the veteran over 
the course of this claim, in order to establish service 
connection for his hypertension, it is also necessary that 
there be medical evidence of a link between that diagnosis 
and service, or a period of one year of service, and there is 
no such evidence of record.  The Board further finds that 
since there is no evidence of incurrence in service, there is 
also no obligation to provide the veteran with an examination 
and opinion as to etiology pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2006).

Moreover, the first documented post-service medical evidence 
of treatment for hypertension is dated many years after the 
veteran's period of active service, and while the veteran may 
in good faith believe that he had hypertension in service or 
that his current hypertension is related to service, as a 
layperson, the veteran's statements are of minimal or no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Therefore, in considering the veteran's statements and the 
existence of current disability on the one hand, and the lack 
of contemporaneous evidence of hypertension in or shortly 
after service or documented evidence of treatment for 
hypertension until many years after service, on the other, 
the Board finds the latter to be far more persuasive, and 
that a preponderance of the evidence is against the claim for 
service connection for hypertension.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a heart 
disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for multiple 
joint arthritis, to include the neck, is denied.

New and material evidence having been submitted, the claim 
for service connection for a chronic back disorder is 
reopened.

The claim for service connection for hypertension is denied.


REMAND

With respect to the claim for service connection for a 
chronic back disorder, the Board notes that there is a 
current diagnosis of degenerative changes of the thoracic and 
lumbar spine and that the veteran contends that he injured 
his back when his truck hit a land mine during World War II.  
The Board further notes that the veteran is capable of 
relating that he had back problems as a result of such an 
incident, and that the evidence of record includes a 
statement from a fellow service member that recalls this 
incident in service.  Thus, the Board finds that the veteran 
should be afforded an appropriate examination to determine 
whether it is at least as likely as not that any current back 
disability is related to the incident when the veteran's 
truck struck a land mine during service.

As for the veteran's increased rating claims, the veteran and 
his representative have asserted that the veteran's service-
connected residuals of frostbite injury have worsened and 
have therefore requested a new examination to determine the 
current nature and severity of these service-connected 
disabilities.  The Board further notes that while there is 
some indication from the RO that the veteran did not report 
for examinations in connection with these claims, the record 
also reflects a long history of the veteran's desire to have 
examinations scheduled at the Orlando, Florida VA Medical 
Center, and that this may have contributed at least in part 
to his inability to report for the most recently scheduled 
examinations.  

Consequently, based on the above considerations, the Board 
finds that one more effort should be made to provide the 
veteran with a new examination at the Orlando, Florida VA 
Medical Center to determine the current nature and severity 
of his service-connected residuals of frostbite of the upper 
and lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any chronic 
back disorder.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and its receipt should be 
acknowledged by the examiner in the 
examination report.  Examination should 
include any studies that are deemed 
necessary for an accurate assessment, 
and the results of any study should be 
reviewed prior to completion of the 
report.  The examiner should state 
whether it is at least as likely as not 
that any current back disorder is 
related to the incident when the 
veteran's truck struck a land mine 
during service.

2.  The veteran should also be afforded 
an appropriate examination at the 
Orlando, Florida VA Medical Center to 
determine the current nature and 
severity of his service-connected 
residuals of frostbite of the upper and 
lower extremities.  The claims folder 
and a copy of this remand should be 
made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt should be 
acknowledged by the examiner in the 
examination report.  Examination should 
include any studies that are deemed 
necessary for an accurate assessment, 
and the results of any study should be 
reviewed prior to completion of the 
report.  

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


